TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2014



                                     NO. 03-13-00520-CR


                             Michael Terry Brugmann, Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM 21ST DISTRICT COURT OF BASTROP COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order entered by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.